Citation Nr: 0405706	
Decision Date: 03/03/04    Archive Date: 03/11/04	

DOCKET NO.  02-02 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to June 10, 1999 for a 
compensable evaluation for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and J. W.




ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from February 1967 to 
February 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2001 rating decision rendered by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, that increased the disability evaluation for the 
veteran's service-connected tinnitus from noncompensable to 
10 percent disabling effective June 10, 1999.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

At his personal hearing, the veteran indicated that he had 
received VA medical treatment in 1991.  He did not specify 
that the treatment was for his service-connected hearing loss 
with tinnitus.  However, given the subject of the personal 
hearing, that matter should be clarified prior to further 
appellate consideration.  See 38 C.F.R. § 3.157 (2003).

In view of the foregoing, this case is remanded to the RO for 
action as follows:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.

2.  The veteran should be requested to 
indicate whether, in fact, he received VA 
medical treatment for his service-
connected hearing loss with tinnitus in, 
and since, 1991.  If so, he should 
specify all dates and places of such 
treatment.

3.  The RO should then attempt to obtain 
the records of any VA medical treatment 
that the veteran indicates he received 
for the disability at issue that are not 
already a part of the appellate record.

4.  Once the foregoing has been 
accomplished, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal is not granted, both the veteran 
and his representative should be 
furnished a supplemental statement of the 
case.  They should also be given the 
appropriate time period in which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



                       
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


